Citation Nr: 1423837	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  14-10 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active military service from March 1951 to April 1955.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 2007 rating decision, which became final, the RO denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

2.  Evidence submitted since September 2007 is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for bilateral hearing loss and tinnitus; combined with VA assistance and considering the other evidence of record, this evidence raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision is final as to the claims for service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been presented to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claims to reopen.  Given the favorable nature of the Board's decision herein, any error in notice or assistance is harmless.  

II.  New and Material Evidence

In this case, the Veteran's claims for service connection for bilateral hearing loss and tinnitus were last denied in a September 2007 rating decision on the basis that no relationship between the conditions and noise exposure had been shown.  The Veteran did not appeal this decision within one year, nor was any new and material evidence submitted within one year of the rating decision under 38 C.F.R. 
§ 3.156(b).  Accordingly, the September 2007 rating decision became final, and the question before the Board at this juncture is whether new and material evidence has been submitted since the September 2007 rating decision to reopen the claims.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

After carefully reviewing the record, the Board finds that new and material evidence has indeed been submitted since the claims were last denied in September 2007.  Most significantly, the Veteran submitted two statements from J.D., MS CCC-A, both of which state that the Veteran's "hearing loss and tinnitus is related to his military noise exposure and it may have worsened as a civilian."  This evidence bears directly on the missing element of nexus, the reason why the claims were last denied.  When the Board considers this evidence combined with VA's duty to assist, the evidence raises a reasonable possibility of substantiating the claims.  The new evidence, therefore, is deemed both "new" and "material" and is sufficient to reopen his claims for entitlement to service connection for bilateral hearing loss and tinnitus.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened, and the claim is granted to this extent only.

New and material evidence having been submitted, the claim for service connection for tinnitus is reopened, and the claim is granted to this extent only.


REMAND

With regard to the merits of the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus, the Board finds that a remand is necessary for additional development.  

As an initial matter, it appears that there are at least two outstanding audiograms that are potentially relevant to the claims.  The October 1999 private audiological evaluation noted that the Veteran was last tested five years prior (about 1994), and electronic VA treatment records reference a December 2011 audiogram.  However, neither the 1994 private hearing test nor the December 2011 VA audiogram have been associated with the claims file.  Thus, on remand, and with any necessary assistance/consent from the Veteran, attempts to obtain these records should be made.

Furthermore, the Veteran has stated that he worked many years in a manufacturing position that required the use of OSHA-mandated hearing protection.  In his most recent examination, the Veteran stated he worked for Bendix and TWA.  If these employers have additional information on the Veteran's hearing post-service, the Veteran should be asked to provide a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA may make adequate attempts to obtain these records.

Finally, the Board finds that a clarifying addendum opinion is needed in this case.  There are conflicting assessments of audiograms of record, none of which fully explain the conclusions therein, and the Board requires additional medical expertise interpreting the existing audiograms of record so that an opinion can be provided, with an adequate rationale, as to whether the Veteran's hearing loss is noise-induced and/or related to service.  

Additionally, the Veteran has made conflicting statements regarding the onset of his symptoms.  Although he has recently claimed diminished hearing since service discharge, some of the earliest hearing-loss treatment records note his stated history of decreased hearing to as early as 1984.  Although the credibility and probative value of the Veteran's statements will be fully explored in an ensuing decision, at this juncture, the Board finds most credible these earlier statements of symptom onset.  The Court has noted that there is a "delicate balance between the Board's primacy as a fact finder and its obligation to seek expert assistance in resolving complex medical issues when appropriate."  Kahana v. Shinseki, 24 Vet. App. 428, 441 (2011) ("Although the basic requirement to obtain a detailed medical opinion based upon an accurate factual premise is straightforward in principle, this case demonstrates the types of chicken-or-egg problems that frequently arise in a system where adjudicators and experts do not converse directly.").  Accordingly, when rendering a nexus opinion, the examiner is directed to accept as true that the Veteran began experiencing decreased hearing as early as 1984.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file a copy of the December 2011 VA audiogram.  If this record is unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to provide a VA Form 21-4142 for any outstanding private treatment records, including:

(a) the 1994 private hearing test; and 

(b) hearing-related tests and records from post-service employers, Bendix and TWA.  

Following receipt of authorization with sufficient identifying information, obtain these records.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  After accomplishing the development outlined above in steps (1) and (2), the AOJ should obtain an addendum opinion regarding the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The claims folder [and any pertinent records in the electronic claims file] must be provided to and reviewed by the examiner in conjunction with the opinions.  All pertinent symptomatology and findings must be reported in detail.  If an examination is deemed necessary in rendering the addendum opinion, another audiological evaluation should be conducted.

The examiner must render an opinion as to whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that any degree of the Veteran's current hearing loss disability or tinnitus is related to the Veteran's noise exposure in service.  In rendering such an opinion:

(a) The examiner must discuss the audiograms of record and comment on the conflicting conclusions of record regarding symmetrical versus asymmetrical hearing loss.  The Board notes that the July 2007 VA examination noted ear asymmetry which is not typical of noise-induced hearing loss and the February 2014 VA examination noted that hearing configurations were not consistent with acoustic trauma, but private examiners noted hearing loss that was "pretty much symmetrical" and "notched" and provided assessments of "noise-induced hearing loss" (see, e.g., October 1999 report, June 2004 private treatment record, and July 2012 and November 2013 statements).  After discussing the above, provide an opinion, with rationale,  as to whether the audiograms are consistent with noise-induced hearing loss; 

(b)  The examiner must also discuss the July 2012 and November 2013 favorable nexus opinions of J. D., MS CCC-A; 

(c) The examiner must also specifically address the Veteran's statements that he used hearing protection with respect to post-service employment; and

(d) The examiner must accept as true that symptoms of decreased hearing have been demonstrated since as early as 1984 per the history provided by the Veteran in the October 1999 private treatment record.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


